DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 01st, 2022, has been entered. 
Upon entrance of the Amendment, claims 37-38, 45-51, and 54-55 were amended. Claims 37-56 are currently pending. 
Claims 45 and 54 were objected to because of informalities. Claims 45 and 54 have been amended as suggested. The objections of claims 45 and 54 have been overcome and are withdrawn. 
Claims 46-51 and 55 were rejected under 35 U.S.C. 112(b) as being indefinite. Claims 46-51 and 55 have been amended.  The rejections of claims 46-51 and 55 under 35 U.S.C. 112(b) have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 37 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. In particular, the prior art fails to disclose the removing at least a portion of the thickness of the flexible substrate from at least a portion of the IC connecting areas to form channels in the flexible substrate and a plurality of IC substrate units spaced apart from one another on the carrier by the channels occurs before the forming an integrated circuit on at least one of the IC substrate units.” Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground of rejection is made in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 38 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2019/0067605).
Regarding to claim 38, Tanaka teaches process for manufacturing a plurality of discrete integrated circuits (ICs) on a carrier, the process comprising the steps of:
providing a carrier for a flexible substrate (Fig. 6A, element 10);
depositing a flexible substrate of uniform thickness on said carrier (Fig. 6A, element 11, [0033], lines 19-20);
patterning said uniform thickness flexible substrate to define a plurality of IC substrate areas spaced apart from one another by IC connecting areas (Fig. 6B, [0033], last 10 line, patterning said uniform thickness flexible substrate 11 to define a plurality of IC substrate areas spaced apart from one another by a plurality of IC connecting areas);
forming a portion of an integrated circuit on at least one of the IC substrate areas (Fig. 6B, element 2, [0033], line 4);
removing at least a portion of the thickness of the flexible substrate from at least a portion of the IC connecting areas to form channels in the flexible substrate and a plurality of IC substrate units spaced apart from one another on the carrier by said channels (Fig. 6B, [0034], lines 9-10), prior to the step of:
completing the formation of the integrated circuit on the at least one of the IC substrate areas (Fig. 6C, [0034], line 1-10 and last 5 lines, the formation of the integrated circuit on the IC substrate areas is completed by removing the glass substrate from the stack).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 39-42, 46-49, and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent Application Publication No. 2019/0067605) in view of Hayashi (U.S. Patent No. 10,580,932).
Regarding to claim 37, Tanaka teaches a process for manufacturing a plurality of discrete integrated circuits (ICs) on a carrier, the process comprising the steps of:
providing a carrier for a flexible substrate (Fig. 6A, element 10
depositing a flexible substrate of uniform thickness on said carrier (Fig. 6A, element 11, [0033], lines 19-20);
patterning said uniform thickness flexible substrate to define a plurality of IC substrate areas spaced apart from one another by a plurality of IC connecting areas (Fig. 6B, [0033], last 10 line, patterning said uniform thickness flexible substrate 11 to define a plurality of IC substrate areas spaced apart from one another by a plurality of IC connecting areas);
removing at least a portion of the thickness of the flexible substrate from at least a portion of the IC connecting areas to form channels in the flexible substrate and a plurality of IC substrate units spaced apart from one another on the carrier by said channels (Fig. 6C, [0034], lines 9-10);
forming an integrated circuit on at least one of the IC substrate units (Fig. 6C, element 2, [0033], line 4).
Tanaka does not disclose the step of removing at least a portion of the thickness of the flexible substrate is prior to the step of forming an integrated circuit on at least one of the IC substrate units.
Hayashi disclose the removing at least a portion of the thickness of the flexible substrate prior to the step of forming die on at least one of die substrate units (Figs. 1-4, removing at least a portion of the thickness of the flexible substrate 11 from at least a portion of the die connecting areas to form channels in the flexible substrate 11 and a plurality of die substrate units spaced apart from one another on the carrier by said channels prior to the step of forming a die 2 on at least one of the die substrate units). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of 
Regarding to claim 39, Tanaka teaches forming integrated circuits on each of the IC substrate units (Figs 6A, elements 2, [0033], lines 4).
Regarding to claim 40, Tanaka teaches each IC substrate unit comprises flexible substrate of uniform thickness (Fig. 6B, each IC substrate unit comprises flexible substrate of uniform thickness 11).
Regarding to claim 41, Tanaka teaches the step of: removing the entire thickness of the flexible substrate from all of each of the IC connecting areas so as to form a plurality of substrate-free channels on the carrier between each of the IC substrate units on the carrier ([0034], lines 1-13).
Regarding to claim 42, Tanaka teaches removing the entire thickness of the flexible substrate from a portion of each of the IC connecting areas so as to form a plurality of patterned channels on the carrier wherein at least one channel is formed between each of the IC substrate units (Fig. 6B, laser beam 40 removes the entire thickness of the flexible substrate 11 from a portion of each of the IC connecting areas so as to form a plurality of patterned channels on the carrier 10 wherein at least one channel is formed between each of the IC substrate units).
Regarding to claim 46, Tanaka teaches forming at least one structure in the IC connecting areas by removing the entire thickness of the flexible substrate from a portion of each of the IC connecting areas so as to form a channel having at least one structure of flexible substrate in the 
Regarding to claim 47, Tanaka teaches the IC substrate units on the carrier are uniform in shape (Fig. 1, Fig. 6B).
Regarding to claim 48, Tanaka teaches at least one edge of at least one of the IC substrate units on the carrier comprises at least one indentation (Fig. 2A-B).
Regarding to claim 49, Tanaka teaches the carrier is rigid, optionally wherein the carrier is glass, polycarbonate or quartz ([0034], line 2, glass).
Regarding to claim 51, Tanaka teaches at least a portion of the flexible substrate is removed from the IC connecting areas to form channels in a pattern at predetermined location(s) on the carrier (Fig. 6B).
Regarding to claim 52, Tanaka teaches the flexible substrate is formed of a single layer (Fig. 6A), or wherein the flexible substrate comprises a layered structure comprising two polymer substrate layers spaced apart from one another by an interlayer.
Regarding to claim 53, Tanaka teaches the flexible substrate material comprises a polymer or one or more of polyimide, polyethylene terephthalate (PET), parylene, benzocyclobutene, Cytop™, negative epoxy photoresist, hydrogen silsesquioxane (HSQ) and Polyaryletheretherketone (PEEK), or one or more of: a metal oxide, a metal phosphate, a metal sulphates, a metal sulphite, a metal nitride, a metal oxynitride, an inorganic insulator and a spinnable glass ([0028], lines 3-5).
Regarding to claim 54, Tanaka teaches an interface between the carrier and the flexible substrate is formed by direct adhesion of the flexible substrate to the carrier (Fig. 6A, the interface between the carrier 10 and the flexible substrate 11 is formed by direct adhesion of the flexible substrate 11 to the carrier 10).
Regarding to claim 55, Hayashi teaches an interface between the carrier and the flexible substrate comprises an interlayer (Fig. 1B, interface between the carrier 50 and the flexible substrate 11 comprises an interlayer 50a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tanaka in view of Hayashi to increase adhesion.
Regarding to claim 56, Tanaka teaches the step of singulating the IC substrate units by releasing each of them from the carrier following the completion of the IC formation process thereon ([0034], last 5 lines).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent Application Publication No. 2019/0067605) and Hayashi (U.S. Patent No. 10,580,932), as applied to claim 37 above, further in view of Priewasser (U.S. Patent Application Publication No. 10,784,164).
Regarding to claim 50, Tanaka as modified does not explicitly disclose the carrier is flexible. Priewasser teaches the carrier is flexible (Fig. 9, element 24, column 10, line 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Priewasser to configure a flexible carrier in order to reduce stress.
Claims 37, 39-42, 46-49, 51-53, and 55 are rejectedHayashi (U.S. Patent No. 10,580,932) in view of Tanaka et al. (U.S. Patent Application Publication No. 2019/0067605).
Regarding to claim 37, Hayashi teaches a process for manufacturing a plurality of dies on a carrier, the process comprising the steps of:
providing a carrier for a flexible substrate (Fig. 1B, column 6, lines 60-63, carrier 50 provide for a flexible substrate);
depositing a flexible substrate of uniform thickness on said carrier (Fig. 1B, column 6, lines 60-63, flexible substrate of uniform thickness 11 deposited on said carrier);
patterning said uniform thickness flexible substrate to define a plurality of die substrate areas spaced apart from one another by a plurality of dies connecting areas (Fig. 2A);
removing at least a portion of the thickness of the flexible substrate from at least a portion of the die connecting areas to form channels in the flexible substrate and a plurality of die substrate units spaced apart from one another on the carrier by said channels (Fig. 2B, column 6, line 66 to column 7 line 1), prior to the step of:  
forming a die on at least one of the die substrate units (Fig. 4, column 10, lines 18-21).
Hayashi does not disclose the dies are discrete integrated circuits (ICs) dies.
Tanaka teaches the dies are discrete integrated circuits (Fig. 6B, element 2, flexible substrate of uniform thickness 11 deposited on carrier 10 and then patterned to form a plurality of die substrate units spaced apart from one another, IC die 2 is formed on at least one of the die substrate units). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi in view of Tanaka to configure the dies to be discrete integrated circuits in order to utilize useful method for variety of applications. 
Regarding to claim 39, Hayashi as modified discloses forming integrated circuits on each of the IC substrate units (Fig. 4).
Regarding to claim 40, Hayashi as modified discloses each IC substrate unit comprises flexible substrate of uniform thickness (Fig. 1B).
Regarding to claim 41, Hayashi as modified discloses removing the entire thickness of the flexible substrate from all of each of the IC connecting areas so as to form a plurality of substrate-free channels on the carrier between each of the IC substrate units on the carrier (Fig. 4).
Regarding to claim 42, Hayashi as modified discloses removing the entire thickness of the flexible substrate from a portion of each of the IC connecting areas so as to form a plurality of patterned channels on the carrier wherein at least one channel is formed between each of the IC substrate units (Fig. 4).
Regarding to claim 46, Hayashi as modified discloses forming at least one structure in the IC connecting areas by removing the entire thickness of the flexible substrate from a portion of each of the IC connecting areas so as to form a channel having at least one structure of flexible substrate in the channel, the structure being spaced apart from the IC substrate units adjacent to the channel (Fig. 4).
Regarding to claim 47, Hayashi as modified discloses the IC substrate units on the carrier are uniform in shape (Fig. 2A).
Regarding to claim 48, Hayashi as modified discloses at least one edge of at least one of the IC substrate units on the carrier comprises at least one indentation (Fig. 4).
Regarding to claim 49, Hayashi as modified discloses the carrier is rigid (Fig. 1B).
Regarding to claim 51, Hayashi as modified discloses at least a portion of the flexible substrate is removed from the IC connecting areas to form channels in a pattern at predetermined location(s) on the carrier (Fig. 2B).
Regarding to claim 52, Hayashi as modified discloses the flexible substrate is formed of a single layer (Fig. 2B), or wherein the flexible substrate comprises a layered structure comprising two polymer substrate layers spaced apart from one another by an interlayer.
Regarding to claim 53, Hayashi as modified discloses the flexible substrate material comprises a polymer or one or more of polyimide, polyethylene terephthalate (PET), parylene, benzocyclobutene, Cytop™, negative epoxy photoresist, hydrogen silsesquioxane (HSQ) and Polyaryletheretherketone (PEEK), or one or more of: a metal oxide, a metal phosphate, a metal sulphates, a metal sulphite, a metal nitride, a metal oxynitride, an inorganic insulator and a spinnable glass (column 6, lines 37-39).
Regarding to claim 55, Hayashi as modified discloses interface between the carrier and the flexible substrate comprises an interlayer (Fig. 2B, interface between the carrier 50 and the flexible substrate 11 comprises interlayer 50a).
Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 43, the prior art fails to anticipate or render obvious the claimed limitations including “removing a first portion of the thickness of the flexible substrate from a first portion of each of the IC connecting areas and removing a second portion of the thickness of the flexible substrate from a second, different portion of each of the IC connecting areas, wherein the first portion is of greater thickness than the second portion” in combination with the limitations recited in claim 37.
Regarding to claim 44, the prior art fails to anticipate or render obvious the claimed limitations including “forming perforation lines between adjacent IC substrate units in the IC connecting areas by sequentially removing and leaving the entire thickness of the flexible substrate along each of the IC connecting areas so as to form a plurality of patterned channels on the carrier wherein at least one channel is formed between each of the IC substrate units” in combination with the limitations recited in claim 37 an claim 42.
Regarding to claim 45, the prior art fails to anticipate or render obvious the claimed limitations including “forming perforation lines between adjacent IC substrate units in the IC connecting areas by sequentially removing a first portion of the thickness of the flexible substrate from a first portion of each of the IC connecting areas and removing a second portion of the thickness of the flexible substrate from a second, different portion of each of the IC connecting areas, wherein the first portion is of greater thickness than the second portion, or comprising forming perforation lines between adjacent IC substrate units in the IC connecting areas by sequentially removing the entire thickness of the flexible substrate and a partial thickness of the flexible substrate along each of the IC connecting areas so as to form a plurality of patterned channels on the carrier wherein at least one channel is formed between each of the IC substrate units” in combination with the limitations recited in claim 37 an claim 42.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VU A VU/Primary Examiner, Art Unit 2828